Title: To George Washington from Noah Webster, 31 March 1786
From: Webster, Noah
To: Washington, George



Sir.
New York March 31st 1786

I am happy in the opportunity, which Mr Lee’s politeness has offered, of presenting Your Excellency a copy of Mr Dwights Poem. Whatever faults may be found in this performance, its merit cannot fail to recommend it to every friend of America & of virtue.
I flatter myself that in three or four weeks I shall be able to furnish you with an Instructor, as several Gentlemen will assist me in procuring a man of worth.
Reading Lectures in several towns has detained me longer than I expected; but I am encouraged, by the prospect of rendering my country some service, to proceed in my design of refining the language & improving our general system of education. Dr Franklin has extended my views to a very simple plan of reducing the language to perfect regularity: Should I ever attempt it, I have no doubt that I should be patronized by many

distinguished characters. Please to present my respects & Compliments to Mrs Washington—to the Major & his Lady ⟨&⟩ to Mr Shaw, if in your family—& believe me with perfect respect Your Excellencys most obliged & most obedient Servant

Noah Webster jun.

